Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 8/30/2021 has been considered.
Claims 1-2 are cancelled. Claims 3-10 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Chu et al. (U.S. Patent No. 9,443,673).

Regarding claims 5-6, Chu teaches an electronic payment terminal comprising: 
at least one zone configured to be either in a first state wherein a backlighting of said zone is not activated or in a second state wherein the backlighting of said zone is activated; (enabling and disabling features, Col.21 ln 1-11)
a cover comprising: at least one part comprising at least one lower layer and one upper layer assembled during manufacture of said cover, said lower layer being opaque or semi-opaque and having at least one aperture facing said at least one zone, and said upper layer covering said at least one aperture in said lower layer, (the paint is chosen Such that light passing through the key (when fully formed) can pass up through the fabric, PU clay, and white paint, but not through the black paint due to its opaque qualities. Thus, only the glyph (character) is lit up. It should be noted that black and white are well suited for keys because of their contrasting color properties, Col.21 ln 14-67, Col.22 ln 1-67)
said upper layer being a translucent material configured to mask said at least one zone covered by the upper layer when the at least one zone is in the first -3-state, and to allow the back-lighting light to pass through when the at least one zone is in the second state (w. FIG.22A illustrates a backlit polyurethane (PU) key with a metal-dome structure, according to an embodiment of the invention. The PU key can be composed of a PU skin formed and coupled (e.g., via heat and pressure) to a flexible fabric layer. The flexible fabric layer can be polyurethane, polyester, or other suitable flexible material and can function as a key frame. The fabric layer is configured over top a PC frame to provide key structure, and a dome-array with a light-guide film, to guide light up from the bottom of the key structure up and out of the PU key to illuminate a character printed (e.g., printed, etched, etc.) on the top of the PU key, Col.21 ln 14-67, Col.22 ln 1-67).
 said upper layer is overmolded on said lower layer; or said upper layer and said lower layer are b-injected layers cohered to one another, (a process for PU molding and placement of a key cap, according to an embodiment of the invention. The process begins by spraying black paint into a key cap cavity, Col.21 ln 14-67, Col.22 ln 1-67, Col.6 ln 13-57).

Regarding claims 3-4, Chu teaches lower layer comprises polycarbonate or polycarbonate/acrylonitrile butadiene styrene, (Polycarbonate (PC) films, Col.6 ln 1-37).

Regarding claims 7-10, Chu teaches the upper layer overlays the lower layer so as to coat at least part of the lower layer; at least part of the lower layer that is overlaid by the upper layer is substantially parallel and adjacent to the upper layer, (The fabric layer is configured over top a PC frame, See Fig. 22A-22B, Fig. 23A);

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Chu reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627